DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-13, 15-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2013/0276464).
	Regarding claim 1, Chien discloses a thermoelectric heating/cooling device ([0023]) comprising: first and second thermally conductive headers ([0021]; 110 and 120); a plurality of thermoelectric elements thermally coupled in parallel between the first and second thermally conductive headers ([0021]; 150); and a resistive heating element comprising a pattern of electrically conductive material ([0024]; 270; the thermal resistor disclosed is necessarily comprised of a pattern of electrically conductive material), wherein the second thermally conductive header is between the resistive heating element and the thermoelectric elements (120 in relation to 272 and 150 in Fig. 1).
	Regarding claim 2, Chien discloses all the claim limitations as set forth above. Chien further discloses the pattern of electrically conductive material comprises dimensions that are configured to generate resistive heat responsive to passing an electrical current therethrough ([0024]; 270; the thermal resistor disclosed is necessarily comprised of a pattern of electrically conductive material that is configured to generate resistive heat responsive to passing an electrical current therethrough).
	Regarding claim 5, Chien discloses all the claim limitations as set forth above.
	With regard to the limitation "the second thermally conductive header and the resistive heating element are configured to be thermally coupled to a load", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, Chien discloses all the claim limitations as set forth above. Chien further discloses the resistive heating element is on the second thermally conductive header opposite the thermoelectric elements (272 in relation to 120 and 150 in Fig. 1).
	Regarding claim 7, Chien discloses all the claim limitations as set forth above. With regard to the limitation "wherein the dimensions of the pattern are configured to reduce effects thereof on thermal conduction of the second thermally conductive header", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 8, Chien discloses all the claim limitations as set forth above.  Chien further discloses the resistive heating element is separated from the second thermally conductive header (272 in relation to 120 in Fig. 1).
	Regarding claim 9, Chien discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the load comprises a polymerase chain reaction (PCR) vessel holder", it is noted that the claim as recited does not require a load, but rather as recited in claim 5, from which claim 9 depends, the claim requires the second thermally conductive header and the resistive heating element are configured to be thermally coupled to a load.  The limitation "wherein the load comprises a polymerase chain reaction (PCR) vessel holder" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 10, Chien discloses all the claim limitations as set forth above. With regard to the limitation "wherein the thermoelectric elements are configured to pump heat from the first thermally conductive header to the second thermally conductive header responsive to a thermoelectric control signal applied thereto in conjunction with application of a resistive heater control signal to the resistive heating element", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 11, Chien discloses all the claim limitations as set forth above. With regard to the limitation "wherein the thermoelectric control signal is a first thermoelectric control signal, and wherein the thermoelectric elements are configured to pump heat from the second thermally conductive header to the first thermally conductive header responsive to a second thermoelectric control signal applied thereto in conjunction with blocking electrical current to the resistive heating element", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 12, Chien discloses a device comprising a thermoelectric heating/cooling element ([0023]); and a resistive heating element ([0024]; 270).
	With regard to the limitation "a temperature control device", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitations "configured to provide heating of a thermal load responsive to a thermoelectric control signal applied thereto" and "configured to provide resistive heating of the thermal load responsive to resistive heater control signal applied thereto", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 13, Chien discloses all the claim limitations as set forth above. Chien further discloses the resistive heating element comprises a pattern of electrically conductive material ([0024]; 270; the thermal resistor disclosed is necessarily comprised of a pattern of electrically conductive material).
	Regarding claim 15, Chien discloses all the claim limitations as set forth above. Chien further discloses first and second thermally conductive headers ([0021]; 110 and 120); a plurality of thermoelectric elements thermally coupled in parallel between the first and second thermally conductive headers ([0021]; 150).
	With regard to the limitation "wherein the second thermally conductive header and the resistive heating element are configured to be thermally coupled to the thermal load", it is noted that the claim as recited does not require a thermal load, but rather as recited in claim 12, from which claim 15 depends, the claim requires a thermoelectric heating/cooling element configured to provide heating of a thermal load responsive to a thermoelectric control signal applied thereto; and a resistive heating element configured to provide resistive heating of the thermal load responsive to resistive heater control signal applied thereto.  The limitation "wherein the second thermally conductive header and the resistive heating element are configured to be thermally coupled to the thermal load" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 16, Chien discloses all the claim limitations as set forth above.  Chien further discloses the resistive heating element is on the second thermally conductive header opposite the thermoelectric elements (272 in relation to 120 and 150 in Fig. 1).
	Regarding claim 19, Chien discloses all the claim limitations as set forth above. With regard to the limitation "wherein the thermoelectric elements are configured to pump heat from the first thermally conductive header to the second thermally conductive header responsive to a thermoelectric control signal applied thereto in conjunction with application of the resistive heater control signal to the resistive heating element", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 20, Chien discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the thermoelectric control signal is a first thermoelectric control signal, and wherein the thermoelectric elements are configured to pump heat from the second thermally conductive header to the first thermally conductive header responsive to a second thermoelectric control signal applied thereto in conjunction with blocking electrical current to the resistive heating element", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 21, Chien discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the thermal load comprises a reaction vessel holder", it is noted that the claim as recited does not require a thermal load, but rather as recited in claim 12, from which claim 21 depends, the claim requires a thermoelectric heating/cooling element configured to provide heating of a thermal load responsive to a thermoelectric control signal applied thereto; and a resistive heating element configured to provide resistive heating of the thermal load responsive to resistive heater control signal applied thereto.  The limitation "wherein the thermal load comprises a reaction vessel holder" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 22, Chien discloses a thermoelectric heating/cooling device ([0023]) comprising: first and second thermally conductive headers ([0021]; 110 and 120); a plurality of thermoelectric elements thermally coupled in parallel between the first and second thermally conductive headers ([0021]; 150); and a resistive heating element comprising a pattern of electrically conductive material ([0024]; 270; the thermal resistor disclosed is necessarily comprised of a pattern of electrically conductive material), wherein the second thermally conductive header is between the resistive heating element and the thermoelectric elements (120 in relation to 272 and 150 in Fig. 1).
	With regard to the limitations "that is configured to generate resistive heat responsive to passing an electrical current therethrough" and "wherein the thermoelectric elements are configured to pump heat from the first thermally conductive header to the second thermally conductive header responsive to a thermoelectric control signal applied thereto in conjunction with passing the electric current through the resistive heating element responsive to a resistive heater control signal applied thereto", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2013/0276464) as applied to claims 2 and 13 above, in view of Saio et al. (US 2006/0034346).
	Regarding claim 3, Chien discloses all the claim limitations as set forth above.
	Chien does not explicitly disclose the pattern of electrically conductive material comprises a metal pattern.
	Saio discloses a thermoelectric device and further discloses a resistor pattern comprising a pattern of electrically conductive material comprising a metal pattern ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resistor of Chien with an electrically conductive material comprising a metal pattern, as disclosed by Saio, because as evidenced by Saio, the use of metal in a resistor pattern amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the resistor of Chien with metal based on the teaching of Saio.
	Regarding claim 4, modified Chien discloses all the claim limitations as set forth above. Modified Chien further discloses the metal pattern comprises a serpentine pattern (Saio - [0044]).
	Regarding claim 14, Chien discloses all the claim limitations as set forth above.
	Chien does not explicitly disclose the pattern of electrically conductive material comprises a metal pattern.
	Saio discloses a thermoelectric device and further discloses a resistor pattern comprising a pattern of electrically conductive material comprising a metal pattern ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resistor of Chien with an electrically conductive material comprising a metal pattern, as disclosed by Saio, because as evidenced by Saio, the use of metal in a resistor pattern amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the resistor of Chien with metal based on the teaching of Saio.
	With regard to the limitation "having dimensions that are configured to generate resistive heat responsive to passing an electrical current therethrough", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2013/0276464) as applied to claim 16 above, in view of Rawle (US 2015/0111287).
	Regarding claim 17, Chien discloses all the claim limitations as set forth above.
	Chien does not explicitly disclose the resistive heating element is a first resistive heating element, and further comprising a second resistive heating element.
	Rawle discloses a temperature control device and further discloses a resistive heating element ([0317] L4) comprising a first and second resistive heating element ([0317] L6-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resistive heating element of Chien such that it is comprised of multiple resistive heating elements, as disclosed by Rawle, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	With regard to the limitation "configured to be thermally coupled to the thermal load", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 18, modified Chien discloses all the claim limitations as set forth above.  With regard to the limitation "wherein the second thermally conductive header and the second resistive heating element are configured to be coupled to opposite sides of the thermal load", it is noted that a thermal load is not required in the claims.  As recited in claim 12, from which claim 18 depends, the claim requires a thermoelectric heating/cooling element configured to provide heating of a thermal load responsive to a thermoelectric control signal applied thereto; and a resistive heating element configured to provide resistive heating of the thermal load responsive to resistive heater control signal applied thereto.  The limitation "wherein the second thermally conductive header and the second resistive heating element are configured to be coupled to opposite sides of the thermal load" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 14, 15, and 17 of U.S. Patent No. 10,634,396.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of U.S. Patent No. 10,634,396 recite a thermoelectric heating/cooling device comprising first and second thermally conductive headers (claim 1); a plurality of thermoelectric elements thermally coupled in parallel between the first and second thermally conductive headers (claim 1); and a resistive heating element comprising a pattern of electrically conductive material (claim 2), wherein the second thermally conductive header is between the resistive heating element and the thermoelectric elements (claim 1).  
	Additionally, with regard to claim 12 of the instant application, claim 6 of U.S. Patent No. 10,634,396 requires a temperature control device comprising a thermoelectric heating/cooling element configured to provide heating of a thermal load (C16/L14-15) responsive to a thermoelectric control signal applied thereto (C16/L32-33); and a resistive heating element configured to provide resistive heating of the thermal load responsive to resistive heater control signal applied thereto (C16/L22-26).
	Further, with regard to claim 21 of the instant application, claim 14 of U.S. Patent No. 10,634,396 requires the thermal load comprises a reaction vessel holder.
	With regard to claim 22 of the instant application, claims 15 and 17 of U.S. Patent No. 10,634,396 require a thermoelectric heating/cooling device comprising first and second thermally conductive headers (C17/L10-11); a plurality of thermoelectric elements thermally coupled in parallel between the first and second thermally conductive headers (C17/L12-14); and a resistive heating element comprising a pattern of electrically conductive material that is configured to generate resistive heat responsive to passing an electrical current therethrough (C17/L18-20, C18/L5-8), wherein the second thermally conductive header is between the resistive heating element and the thermoelectric elements (C17/L14-20), wherein the thermoelectric elements are configured to pump heat from the first thermally conductive header to the second thermally conductive header responsive to a thermoelectric control signal applied thereto in conjunction with passing the electrical current through the resistive heating element responsive to a resistive heater control signal applied thereto (C18/L2-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726